         Case 2:10-cv-00106-LRH-VCF Document 1454 Filed 03/11/21 Page 1 of 3



 1   BOIES SCHILLER FLEXNER LLP                        MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)               BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800                JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                               SHARON R. SMITH (pro hac vice)
 3   Telephone:   702.382.7300                         One Market, Spear Street Tower
     Facsimile:   702.382.2755                         San Francisco, CA 94105
 4   rpocker@bsfllp.com
                                                       Telephone:    415.442.1000
     PAUL, WEISS, RIFKIND, WHARTON &                   Facsimile:    415.442.1001
 5                                                     benjamin.smith@morganlewis.com
     GARRISON LLP
     WILLIAM A. ISAACSON (pro hac vice)                john.polito@morganlewis.com
 6
     KAREN DUNN (pro hac vice)                         sharon.smith@morganlewis.com
 7   2001 K Street, NW
     Washington, DC 20006                              DORIAN DALEY (pro hac vice)
 8   Telephone:     202.223.7300                       DEBORAH K. MILLER (pro hac vice)
     Facsimile:     202.223.7420                       JAMES C. MAROULIS (pro hac vice)
 9   wisaacson@paulweiss.com                           ORACLE CORPORATION
     kdunn@paulweiss.com                               500 Oracle Parkway, M/S 5op7
10                                                     Redwood City, CA 94070
                                                       Telephone:    650.506.4846
11   Attorneys for Plaintiffs                          Facsimile:    650.506.7114
     Oracle USA, Inc., Oracle America, Inc., and       dorian.daley@oracle.com
12   Oracle International Corp.                        deborah.miller@oracle.com
                                                       jim.maroulis@oracle.com
13
                                 UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15

16   ORACLE USA, INC., a Colorado corporation;            Case No. 2:10-cv-0106-LRH-VCF
     ORACLE AMERICA, INC., a Delaware
17   corporation; and ORACLE INTERNATIONAL                ORACLE USA, INC., ORACLE
     CORPORATION, a California corporation,               AMERICA, INC. AND ORACLE
18                                                        INTERNATIONAL
                   Plaintiffs,                            CORPORATION’S NOTICE OF
19                                                        WITHDRAWAL OF COUNSEL
            v.
20
     RIMINI STREET, INC., a Nevada corporation;
21   AND SETH RAVIN, an individual,

22                 Defendants.

23

24

25

26

27

28


                                                   1
                           ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
          Case 2:10-cv-00106-LRH-VCF Document 1454 Filed 03/11/21 Page 2 of 3



 1   TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that counsel of record for Plaintiffs, Oracle USA, Inc., Oracle

 3   America, Inc., and Oracle International Corporation, (collectively “Oracle”), Meryl C. Governski

 4   is no longer associated with the law firm of Boies Schiller Flexner LLP. Consequently, Oracle

 5   hereby withdraws Ms. Governski as its counsel of record, and respectfully requests that the Court

 6   and the parties remove Ms. Governski from all further notices.

 7          The law firm of Boies Schiller Flexner LLP continues to represent Oracle in this matter.

 8

 9   DATED: March 10, 2021                      BOIES SCHILLER FLEXNER LLP

10

11                                              By: /s/ Richard J. Pocker
                                                   Richard J. Pocker
12                                                 Attorneys for Plaintiffs, Oracle USA, Inc.,
                                                   Oracle America, Inc., and Oracle International
13                                                 Corporation

14

15
            IT IS SO ORDERED.
16                    3-11-2021
            DATED:
17

18
            ____________________________________
19          CAM FERENBACH
            UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                    2
                            ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
          Case 2:10-cv-00106-LRH-VCF Document 1454 Filed 03/11/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I certify that on March 10, 2021, I electronically transmitted the foregoing ORACLE

 3   USA, INC., ORACLE AMERICA, INC. AND ORACLE INTERNATIONAL

 4   CORPORATION’S NOTICE OF WITHDRAWAL OF COUNSEL to the Clerk’s Office

 5   using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all

 6   counsel in this matter; all counsel are CM/ECF registrants.

 7

 8    Dated: March 10, 2021                     BOIES SCHILLER FLEXNER LLP

 9

10                                              By: /s/ Shilah Wisniewski
                                                   Shilah Wisniewski
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                         CERTIFICATE OF SERVICE
